           Case 5:20-cv-00438-FB Document 130 Filed 02/23/21 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                          )
GILBERTO HINOJOSA, Chair of the                  )
Texas Democratic Party, JOSEPH DANIEL            )
CASCINO, SHANDA MARIE SANSING,                   )
and BRENDA LI GARCIA,                            )
                                                 )
       Plaintiffs,                               )
                                                 )
V.                                               )      CIVIL ACTION NO. SA-20-CA-438-FB
                                                 )
GREG ABBOTT, Governor of Texas,                  )
KEN PAXTON, Texas Attorney General,              )
RUTH HUGHS, Texas Secretary of                   )
State, DANA DEBEAUVOIR, Travis                   )
County Clerk, and JACQUELYN F.                   )
CALLANEN, Bexar County Elections                 )
Administrator,                                   )
                                                 )
      Defendants.                                )

               ORDER GRANTING UNOPPOSED MOTION FOR LEAVE TO
                       EXTEND TIME TO FILE ADVISORY

       Before the Court is Plaintiffs’ Unopposed Motion for Leave to Extend Deadline to File Advisory

(ECF 125) Due to Inclement Weather. (ECF 129). After careful consideration, the Court is of the

opinion that the motion should be granted.

       IT IS THEREFORE ORDERED that Plaintiffs’ Unopposed Motion for Leave to Extend

Deadline to File Advisory (ECF 125) Due to Inclement Weather is GRANTED such that the deadline

for the parties to respond to the Court’s Second Order for Advisory is EXTENDED to March 1, 2021.

       It is so ORDERED.

       SIGNED this 23rd day of February, 2021.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE
